Order affirmed, without costs. Memorandum: The Board of Parole declared relator delinquent. Subsequently, on his being produced, he was brought before the Board and the Board ordered him to be brought before the Board again in 1942. The correctness of this order is not subject to review by the courts. (Cf. People ex rel. Kurzynski v. Hunt, 250 App. Div. 378.) All concur. (The order dismisses a writ of habeas corpus and remands relator to custody.) Present — Sears, P. J., Crosby, Lewis, Cunningham and Taylor, JJ.